



EXHIBIT 10.6








































ITT SUPPLEMENTAL RETIREMENT SAVINGS PLAN






















As Amended and Restated as of January 1, 2016








--------------------------------------------------------------------------------






INTRODUCTION




The ITT Supplemental Retirement Savings Plan (the “Plan”) was originally named
the ITT Excess Savings Plan and was effective as of January 1, 1987. The purpose
of the Plan was to provide a means of restoring the contributions lost under the
ITT Investment and Savings Plan for Salaried Employees (the “Former Savings
Plan”) due to the application of the limitations imposed on qualified plans by
Section 415 of the Internal Revenue Code, as amended (the “Code”).
As of January 1, 1989, the Plan was amended to provide (i) a means for
restoring, for an employee participating in the Former Savings Plan, the
matching and other employer contributions lost under the Former Savings Plan due
to the application of the limitations imposed on qualified plans by Section
401(a)(17) and Section 402(g)(1) of the Code and (ii) a means of providing such
employees with an opportunity to defer a portion of their salary in accordance
with the terms of the Former Savings Plan as hereinafter set forth.
As of January 1, 1995, the Plan was further amended to provide a means of
restoring, for an employee participating in the Former Savings Plan, matching
and other employer contributions lost due to the deferral of base compensation
under another nonqualified deferred compensation program. As of December 19,
1995, the Plan was renamed and continued as the ITT Industries Excess Savings
Plan.
As of January 1, 1996, the Plan was further amended to solely provide to
individuals who were designated as Eligible Employees under the Plan on and
after January 1, 1996, a means to restore the contributions lost under the
Former Savings Plan due to the application of the limitations imposed




--------------------------------------------------------------------------------





by Sections 415 and 401(a)(17) of the Code and providing such employees with an
opportunity to defer a portion of their base salary and to transfer any
liabilities not attributable to such benefits to the ITT Industries Deferred
Compensation Plan. The Plan was further amended, effective as of (i) January 1,
1997, to provide additional optional forms of distributions and to revise the
participation requirements, (ii) July 1, 1997, to revise the eligibility
requirements to permit an Eligible Employee to participate in his first year of
employment, and (iii) September 1, 1997, to further expand the distribution
options available under the Plan.
In July, 2004, the Plan was amended and restated to make certain changes
regarding the effect of an Acceleration Event and to unify the definition of
Acceleration Event with other employee benefit plans of ITT Industries, and to
make certain other technical amendments.
Effective as of July 1, 2006, the Plan was renamed the ITT Excess Savings Plan.
Effective as of January 1, 2008, the Plan was amended to make certain
administrative changes.
Effective as of December 31, 2008, the Plan was amended and restated to comply
with the provisions of Section 409A of the Code and the regulations promulgated
thereunder.
Effective as of October 31, 2011, ITT split into three separate companies, ITT
Corporation, Exelis Inc. and Xylem Inc. Under the Employee Benefits and
Compensation Matters Agreement, dated October 25, 2011, ITT Corporation agreed
to continue the Plan for eligible employees of ITT Corporation and of its
subsidiaries and to transfer the liabilities attributable to participants who
become or were employees of Xylem Inc. or Exelis Inc., or one of their
subsidiaries to Xylem Inc. or Exelis Inc., respectively.




--------------------------------------------------------------------------------





Effective as of October 31, 2011 the Plan was amended and restated to reflect
the enhanced employer contribution formula provided under the ITT Corporation
Retirement Savings Plan for Salaried Employees, the successor plan to the Former
Savings Plan, and to rename the Plan as the ITT Corporation Supplemental
Retirement Savings Plan for Salaried Employees. The Plan was further amended to
cease Salary Deferrals by eligible employees effective as of January 1, 2012.
Effective January 1, 2016, sponsorship of the Plan was transferred from ITT
Corporation to its subsidiary, ITT Industries Holdings, Inc. and the Plan was
renamed the ITT Supplemental Retirement Savings Plan for Salaried Employees. The
Plan was amended and restated as of January 1, 2016 to reflect such transfer of
sponsorship and plan name change. The Plan was further renamed the ITT
Supplemental Retirement Savings Plan on April 28, 2016.
All benefits payable under this Plan, which is intended to constitute both an
unfunded excess benefit plan under Section 3(36) of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and a
nonqualified, unfunded deferred compensation plan for a select group of
management employees under Title I of ERISA, shall be paid out of the general
assets of the Corporation. The Corporation may establish and fund a trust in
order to aid it in providing benefits due under the Plan.
 




--------------------------------------------------------------------------------






ITT SUPPLEMENTAL RETIREMENT SAVINGS PLAN


TABLE OF CONTENTS
 
 
 
 
Page
ARTICLE I - DEFINITIONS
9
 
1.01


 
“Acceleration Event”
9
 
1.02


 
“Accounts”
9
 
1.03


 
“Associated Company”
9
 
1.04


 
“Beneficiary”
9
 
1.05


 
“Change of Control”
9
 
1.06


 
“Code”
10
 
1.07


 
“Committee”
10
 
1.08


 
“Company”
10
 
1.09


 
“Corporation”
10
 
1.10


 
“Company Core Contribution Rate”
10
 
1.11


 
“Company Transition Credit Contribution Rate”
10
 
1.12


 
“Core Contribution Account”
10
 
1.13


 
“Deferral Account”
10
 
1.14


 
“Effective Date”
10
 
1.15


 
“Eligible Employee”
10
 
1.16


 
“Employee”
10
 
1.17


 
“ERISA”
10
 
1.18


 
“Excess Matching Contributions”
10
 
1.19


 
“Excess Floor Contributions”
10
 
1.20


 
“Excess Core Contributions”
10
 
1.21


 
“Excess Transition Credit Contributions”
11
 
1.22


 
“Floor Contribution Account”
11
 
1.23


 
“ITT”
11
 
1.24


 
“Matching Company Contribution”
11
 
1.25


 
“Matching Contribution Account”
11





--------------------------------------------------------------------------------





 
1.26


 
“Member”
11
 
1.27


 
“Plan”
11
 
1.28


 
“Plan Year”
11
 
1.29


 
“Reporting Date”
11
 
1.30


 
“Salary”
11
 
1.31


 
“Salary Deferrals”
12
 
1.32


 
“Salary Reduction Agreement”
12
 
1.33


 
“Savings”
12
 
1.34


 
“Savings Plan”
12
 
1.35


 
“Special DC Credit Contribution Rate”
12
 
1.36


 
“Statutory Compensation Limitation”
12
 
1.37


 
“Termination of Employment”
12
 
1.38


 
“Transition Credit Contribution Account”
13
ARTICLE II - PARTICIPATION
13
 
2.01


 
Eligibility
13
 
2.02


 
Participation and Filing Requirements
15
 
2.03


 
Termination of Participation
16
ARTICLE III - EXCESS SAVINGS PLAN CONTRIBUTIONS
17
 
3.01


 
Amount of Contributions
17
 
3.02


 
Investment of Accounts
20
 
3.03


 
Vesting of Accounts
20
 
3.04


 
Individual Accounts
21
 
3.05


 
Valuation of Accounts
21
ARTICLE IV - PAYMENT OF CONTRIBUTIONS
21
 
4.01


 
Commencement of Payment
21
 
4.02


 
Method of Payment
22
 
4.03


 
Payment upon the Occurrence of a Change in Control
22
ARTICLE V - GENERAL PROVISIONS
22
 
5.01


 
Funding
22





--------------------------------------------------------------------------------





 
5.02


 
No Contract of Employment
22
 
5.03


 
Unsecured Interest
23
 
5.04


 
Facility of Payment
23
 
5.05


 
Withholding Taxes
23
 
5.06


 
Nonalienation
23
 
5.07


 
Transfers
24
 
5.08


 
Claims Procedure
24
 
5.09


 
Compliance
26
 
5.10


 
Acceleration of or Delay in Payments
26
 
5.11


 
Construction
27
ARTICLE VI - AMENDMENT OR TERMINATION
27
 
6.01


 
Right to Terminate
27
 
6.02


 
Right to Amend
28
ARTICLE VII - ADMINISTRATION
28
 
7.01


 
Administration
28

















--------------------------------------------------------------------------------










8



--------------------------------------------------------------------------------






ARTICLE I - DEFINITIONS

1.01
“Acceleration Event” shall mean “Acceleration Event” as that term is defined
under the provisions of the Plan as in effect on October 3, 2004.


1.02
“Accounts” shall mean the Deferral Account, the Floor Contribution Account, Core
Contribution Account, the Matching Contribution Account and the Transition
Credit Contribution Account.


1.03
“Associated Company” shall mean any division, unit, subsidiary, or affiliate of
the Corporation which is an Associated Company as such term is defined in the
Savings Plan.


1.04
“Beneficiary” shall mean the person or persons designated pursuant to the
provisions of the Savings Plan to receive benefits under the Savings Plan after
a Member’s death.


1.05
“Change of Control” shall mean an event which shall occur if there is: (i) a
change in the ownership of ITT; (ii) a change in the effective control of ITT;
or (iii) a change in the ownership of a substantial portion of the assets of
ITT.

For purposes of this Section, a change in the ownership occurs on the date on
which any one person, or more than one person acting as a group (as defined in
Treasury Regs. 1.409A-2(i)(5)(v)(B)), acquires ownership of stock that, together
with stock held by such person or group constitutes more than 50% of the total
fair market value or total voting power of the stock of ITT.
A change in the effective control occurs on the date on which either (i) a
person, or more than one person acting as a group (as defined in Treasury Regs.
1.409A-2(i)(5)(v)(B)), of the Board of Directors of ITT (the “Board of
Directors”) is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of such
Board of Directors prior to the date of the appointment or election, but only if
no other corporation is a majority shareholder.
A change in the ownership of a substantial portion of assets occurs on the date
on which any one person, or more than one person acting as a group (as defined
in Treasury Regs. 1.409A-2(i)(5)(v)(B)), other than a person or group of persons
that is related to ITT, acquires assets that have a total gross fair market
value equal to or more than 40% of the total gross fair market value of all of
the assets of ITT immediately prior to such acquisition or acquisitions, taking
into account all such assets acquired during the 12-month period ending on the
date of the most recent acquisition.
The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Section 409A of the
Code and the regulations promulgated thereunder.


9



--------------------------------------------------------------------------------






1.06
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


1.07
“Committee” shall mean the Compensation and Personnel Committee of the Board of
Directors.


1.08
“Company” shall mean the Corporation with respect to its employees or any
participating company in the Savings Plan with respect to its employees.


1.09
“Corporation” shall mean ITT Industries Holdings, Inc., a Delaware corporation,
or any successor by merger, purchase or otherwise.


1.10
“Company Core Contribution Rate” shall mean the rate of Company Core
Contributions (as such term in defined under the provisions of the Savings Plan)
for a particular Plan Year.


1.11
“Company Transition Credit Contribution Rate” shall mean the rate of Company
Transition Credit Contributions (as such term in defined under the provisions of
the Savings Plan) for a particular Plan Year.


1.12
“Core Contribution Account” shall mean the bookkeeping account (or
subaccount(s)) maintained for each Member to record all amounts credited on his
behalf under Section 3.01(d) and earnings on those amounts pursuant to Section
3.02.


1.13
“Deferral Account” shall mean the bookkeeping account (or subaccount(s))
maintained for each Member to record the amounts credited on his behalf under
Section 3.01(a) and earnings on those amounts pursuant to Section 3.02.


1.14
“Effective Date” shall mean January 1, 1987.


1.15
“Eligible Employee” shall mean an Employee of the Company who is eligible to
participate in the Plan as provided in Section 2.01.


1.16
“Employee” shall have the meaning set forth in the Savings Plan.


1.17
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.


1.18
“Excess Matching Contributions” shall mean the amount of matching contributions
credited on a Member’s behalf under Section 3.01(b).


1.19
“Excess Floor Contributions” shall mean the amount of floor contributions
credited on a Member’s behalf under Section 3.01(c).


1.20
“Excess Core Contributions” shall mean the amount of core contributions credited
on a Member’s behalf under Section 3.01(d).



10



--------------------------------------------------------------------------------






1.21
“Excess Transition Credit Contributions” shall mean the amount of transition
credit contributions credited on a Member’s behalf under Section 3.01(e).


1.22
“Floor Contribution Account” shall mean the bookkeeping account (or
subaccount(s)) maintained for each Member to record the amounts credited on his
behalf under Section 3.01(c) and earnings on those amounts pursuant to Section
3.02.


1.23
“ITT” shall mean ITT Corporation, an Indiana corporation, or any successor by
merger, purchase or otherwise.


1.24
“Matching Company Contribution” shall have the meaning set forth in the Savings
Plan.


1.25
“Matching Contribution Account” shall mean the bookkeeping account (or
subaccount(s)) maintained for each Member to record all amounts credited on his
behalf under Section 3.01(b) and earnings on those amounts pursuant to Section
3.02.


1.26
“Member” shall mean each Eligible Employee who participates in the Plan pursuant
to Article II.


1.27
“Plan” shall mean this ITT Supplemental Retirement Savings Plan.


1.28
“Plan Year” shall mean the calendar year.


1.29
“Reporting Date” shall mean each business day on which the New York Stock
Exchange is open for business, or such other day as the Committee may determine.


1.30
“Salary” shall mean (i) with respect to Plan Years beginning prior to January 1,
2012, an Eligible Employee’s “Salary” as such term is defined in the Savings
Plan as in effect prior to October 31, 2011 disregarding any reduction required
due to the application of the Statutory Compensation Limitation and (ii) with
respect to Plan Years beginning on and after January 1, 2012, an Eligible
Employee’s “Salary” as such term is defined in the Savings Plan as in effect on
and after October 31, 2011 disregarding any reduction required due to the
application of the Statutory Compensation Limitation. Notwithstanding the
foregoing, solely for purposes of calculating the Employer contribution amount
pursuant to the provisions of Sections 3.01(b), (d) and (e) on and after October
31, 2011 the term “Salary” shall mean “Salary” as such term is defined in the
Savings Plan as in effect on and after October 31, 2011 disregarding any
reduction required due to the application of the Statutory Compensation
Limitation. Salary shall be determined before any reduction pursuant to an
Eligible Employee’s election to make Salary Deferrals under this Plan, but after
reduction for deferrals under any other nonqualified deferred compensation
program maintained by the Company.



11



--------------------------------------------------------------------------------






1.31
“Salary Deferrals” shall mean the amount of Salary a Member has elected to defer
for a Plan Year beginning prior to January 1, 2012 pursuant to a Salary
Reduction Agreement in accordance with the provisions of Section 3.01(a).


1.32
“Salary Reduction Agreement” shall mean the completed agreement including any
amendments, attachments and appendices thereto, in such form as approved by the
Committee, entered into by the Member pursuant to Section 2.02 under which he
elects (i) to defer a portion of his Salary under this Plan in accordance with
the provisions of Section 3.01(a).


1.33
“Savings” shall have the meaning set forth in the Savings Plan.


1.34
“Savings Plan” shall mean the ITT Retirement Savings Plan, as amended from time
to time.


1.35
“Special DC Credit Contribution Rate” shall mean the rate of Special DC Credit
Contributions (as such term is defined under the provisions of the Savings Plan)
for a particular Plan Year.


1.36
“Statutory Compensation Limitation” shall mean the limitations set forth in
Section 401(a)(17) of the Code as in effect each calendar year for the Savings
Plan.


1.37
“Termination of Employment” shall mean a “Separation from Service” as such term
is defined in the Treasury Regs. under Section 409A of the Code, as modified by
the rules described below:

(a)
An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence pursuant to Company policies shall incur a
Termination of Employment on the first date immediately following the later of
(i) the six-month anniversary of the commencement of the leave (eighteen month
anniversary for a disability leave of absence) or (ii) the expiration of the
Employee’s right, if any, to reemployment under statute or contract or pursuant
to Company policies. For this purpose, a “disability leave of absence” is an
absence due to any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 6 months, where such impairment causes the employee to
be unable to perform the duties of his job or a substantially similar job;

(b)
For purposes of determining whether another organization is an Associated
Company of the Corporation, common ownership of at least 50% shall be
determinative;

(c)
ITT specifically reserves the right to determine whether a sale or other
disposition of substantial assets to an unrelated party constitutes a
Termination of Employment with respect to the executive providing services to
the seller immediately prior to



12



--------------------------------------------------------------------------------





the transaction and providing services to the buyer after the transaction. Such
determination shall be made in accordance with the requirements of Section 409A
of the Code.
Whether Termination of Employment has occurred shall be determined by the
Committee in accordance with Section 409A of the Code, the regulations
promulgated thereunder, and other applicable guidance, as modified by rules
described above. The terms or phrases “terminates employment,” “termination of
employment,” “employment is terminated,” or any other similar terminology shall
have the same meaning as a “Termination of Employment.”

1.38
“Transition Credit Contribution Account” shall mean the bookkeeping account (or
subaccount(s)) maintained for each Member to record all amounts credited on his
behalf under Section 3.01(e) and earnings on those amounts pursuant to Section
3.02.


ARTICLE II - PARTICIPATION

2.01
Eligibility    

(a)
(i)    An Employee shall be an Eligible Employee for any particular Plan Year if
(A) the Employee is eligible to participate in the Savings Plan during that
particular Plan Year and (B) the Employee’s Salary as of the last day of the
immediately preceding calendar year exceeds the Statutory Compensation
Limitation in effect for that particular Plan Year.

Effective as of January 1, 2012, an Employee shall be an Eligible Employee for
the portion of a particular Plan Year during which (A) the Employee is eligible
to participate in the Savings Plan during that particular Plan Year and (B) the
Eligible Employee’s Salary in that Plan Year exceeds the Statutory Compensation
Limitation in effect for that particular Plan Year.
Notwithstanding the foregoing with respect to Plan Years beginning prior to
January 1, 2012, an Employee whose Salary as of the last day of the calendar
year preceding a particular Plan Year does not exceed the Statutory Compensation
Limitation in effect for that prior Plan Year shall be an Eligible Employee with
respect to that particular Plan Year, provided the Employee (A) was an Eligible
Employee in the prior Plan Year and had salary reduction contributions credited
to his or her Deferral Account in that prior Plan Year, (B) is eligible to
participate in the Savings Plan during the particular Plan Year, and (C) his
Salary for that particular Plan Year exceeds the Statutory Compensation
Limitation in effect for that particular Plan Year.


13



--------------------------------------------------------------------------------





Notwithstanding the foregoing, effective as of October 31, 2011, an Employee
whose Salary as of the last day of the calendar year preceding the Plan Year
beginning January 1, 2011 (the “2011 Plan Year”) did not exceed the Statutory
Compensation Limitation in effect for that prior Plan Year shall be an Eligible
Employee solely for the purposes of applying the provisions of Sections 3.01(b),
(d) and (e) hereof with respect to that portion of the 2011 Plan Year beginning
on October 31, 2011 and ending on December 31, 2011, provided the Employee (A)
is eligible to participate in the Savings Plan during that portion of 2011 Plan
Year and (B) has Salary during that portion of the 2011 Plan Year that causes
his total Salary for the 2011 Plan Year to exceed the Statutory Compensation
Limitation in effect for that particular Plan Year.
(ii)
With respect to Plan Years beginning prior to January 1, 2012, in the case of an
Employee who is employed or reemployed by the Company after the first day of a
Plan Year and whose Salary in effect on his employment (or reemployment) date
exceeds the Statutory Compensation Limitation in effect for that year, subject
to the provisions of clause (iii) below, such Employee shall be an Eligible
Employee with respect to that Plan Year, provided (A) such Plan Year is his
initial year of eligibility in the Plan or any other similar Plan maintained by
the Corporation or an Associated Company which is required to be aggregated with
this Plan pursuant to the provisions of Treasury Regs. Section 1.409A-1(c)(2),
(B) such Eligible Employee is eligible to participate in the Savings Plan and
(C) such Eligible Employee’s Salary for the portion of that Plan Year during
which he is eligible to participate in the Savings Plan will exceed the
Statutory Compensation Limitation.

(iii)
Notwithstanding the foregoing, with respect to Plan Years beginning prior to
January 1, 2012, an Eligible Employee shall be eligible to have Salary Deferrals
credited on his behalf pursuant to Section 3.01(a) with respect to a particular
Plan Year if, and only if, the Eligible Employee’s Savings under the Savings
Plan for that Plan Year have been suspended due to the Statutory Compensation
Limitations. An Eligible Employee shall be notified of his eligibility for
participation in the Plan prior to the date the Eligible Employee may first
commence participation in the Plan. Effective as of January 1, 2012, Salary
Deferrals are no longer permitted under the provisions of this Plan.

(b)
With respect to Plan Years beginning prior to January 1, 2012, upon reemployment
by the Company, an Employee shall become an Eligible Employee again only upon
completing the eligibility requirement described in Section 2.01(a) in a
calendar year ending after his reemployment date. Effective on or after January
1, 2012, upon



14



--------------------------------------------------------------------------------





reemployment by the Company, an Employee shall become an Eligible Employee upon
completing the eligibility requirements in Section 2.01(a)(i).

2.02
Participation and Filing Requirements    

(a)
(i)    Subject to the following provisions of this Section, with respect to Plan
Years beginning prior to January 1, 2012, any Eligible Employee who has met the
eligibility requirements of Section 2.01(a)(i) in a Plan Year and who wishes to
have Salary Deferrals credited to his Deferral Account in that Plan Year must,
prior to the beginning of that Plan Year and before the close of the annual
enrollment period established by the Committee, execute a Salary Reduction
Agreement with respect to such Plan Year authorizing Salary Deferrals under this
Plan in accordance with the provisions of Section 3.01(a). Such Eligible
Employee’s Salary Reduction Agreement shall become irrevocable on the date
established by the Committee, but not later than the last day of the calendar
year preceding the Plan Year in which such Salary is earned. Such Salary
Reduction Agreement shall become effective as of the first day of the Plan Year
in which the Salary is earned. An Eligible Employee may revoke or change the
election on his Salary Reduction Agreement with respect to a particular Plan
Year beginning prior to January 1, 2012 at any time prior to the date the Salary
Reduction Agreement applicable to that Plan Year becomes irrevocable.

(ii)
Notwithstanding the foregoing, with respect to Plan Years beginning prior to
January 1, 2012, any Employee who becomes an Eligible Employee with respect to
his first year of employment (or reemployment) pursuant to the provisions of
Section 2.01(a)(ii), and who wishes to have Salary Deferrals credited to his
Deferral Account in that Plan Year must, prior to the close of the 30-day period
following (i) the date of his employment or reemployment, whichever is
applicable, or (ii), if later, the date he first becomes eligible to participate
in the Savings Plan (or such earlier date as determined by the Committee),
execute a Salary Reduction Agreement with respect to such Plan Year authorizing
Salary Deferrals under this Plan in accordance with the provisions of Section
3.01(a). Such Eligible Executive’s Salary Reduction Agreement shall become
irrevocable as of the close of said 30-day period. The determination of whether
an Eligible Employee may file the Salary Reduction Agreement under this clause
(ii) with respect to the Plan Year in which he is employed (or reemployed) shall
be determined in accordance with the rules of Section 409A of the Code,
including the provisions of Treasury Regs. Section 1.409A-2(a)(7). The Salary
Reduction Agreement applicable to that Plan Year shall be effective only with
respect to Salary earned and payable after the date of the Committee’s receipt
of said Salary Reduction Agreement.



15



--------------------------------------------------------------------------------





(b)
The election made by an Eligible Employee pursuant to his Salary Reduction
Agreement shall remain in effect for subsequent Plan Years beginning prior to
January 1, 2012, provided the Member is an Eligible Employee during such
subsequent Plan Year and, with respect to Salary Deferrals made pursuant to
Section 3.01(a), the Eligible Employee’s Savings under the Savings Plan for such
Plan Year have been suspended due to the Statutory Compensation Limitations. A
Salary Reduction Agreement may be modified or revoked prospectively by an
Eligible Employee in accordance with the provisions of Section 2.01(a)(i) prior
to the date established by the Committee, but not later than the last day of the
calendar year preceding the Plan Year for which such modification or revocation
is to be effective. Notwithstanding the foregoing, if a Member’s Salary
Reduction Agreement is cancelled in accordance with Section 2.02(c), the Member
will be required to file a new Salary Reduction Agreement under this Section
2.02 in order to commence making Salary Deferrals for any subsequent Plan Year.
Effective as of January 1, 2012, all Eligible Employees’ Salary Reduction
Agreements will be cancelled.

(c)
Notwithstanding the foregoing, if a Member receives a hardship withdrawal of
elective deferrals from the Savings Plan or any other plan which is maintained
by the Company or an Associated Company and which meets the requirements of
Section 401(k) of the Code (or any successor thereof), the Member’s Salary
Reduction Agreement in effect at that time shall be cancelled. Any subsequent
Salary payment which would have been deferred pursuant to that Salary Reduction
Agreement, but for the application of this Section 2.02(c), shall be paid to the
Member as if he had not entered into the Salary Reduction Agreement.

(d)
An Eligible Employee shall become a Member when contributions are credited on
his behalf pursuant to Article 3.


2.03
Termination of Participation    

(a)
A Member’s participation in the Plan shall terminate when the vested values of
the Member’s Accounts under the Plan are totally distributed to, or on behalf
of, the Member.

(b)
Subject to the provisions of Sections 3.01(a) and (g), a Member shall only be
eligible to have Salary Deferrals credited on his behalf in accordance with
Section 3.01(a) for as long as he remains an Eligible Employee.

(c)
Upon reemployment by the Company, a former Member shall become a Member again
only upon completing, subsequent to his reemployment, the eligibility and
participation requirements of Sections 2.01 and 2.02, respectively.



16



--------------------------------------------------------------------------------






ARTICLE III - EXCESS SAVINGS PLAN CONTRIBUTIONS

3.01
Amount of Contributions    

For any Plan Year, the amount of contributions credited under the Plan on behalf
of a Member pursuant to this Article 3 shall be equal to the sum of the Salary
Deferrals, Excess Matching Contributions, Excess Floor Contributions, Excess
Core Contributions and Excess Transition Credit Contributions determined under
(a), (b), (c), (d) and (e) below:
(a)
Salary Deferrals

The amount of Salary Deferrals for each Plan Year beginning prior to January 1,
2012 shall be equal to the designated percentage of Salary elected by the Member
in his Salary Reduction Agreement, provided that the allocation under the Plan
and the reduction in the Eligible Employee’s Salary corresponding to such
election shall be made only with respect to Salary that is otherwise earned and
payable to such Member during the Plan Year in excess of the Statutory
Compensation Limitation.
Unless otherwise permitted by the Committee, the designated percentage elected
by the Member in his Salary Reduction Agreement for a Plan Year must be a
uniform percentage, equal to either zero (0%) percent or six (6%) percent, of
his Salary. The total Salary Deferral amount elected for a Plan Year shall
reduce the Member’s Salary earned and otherwise payable in that Plan Year, and
shall not be applied against any amount deferred under any other nonqualified
plan maintained by the Company.
Notwithstanding any Plan provision to the contrary, effective with respect to
Plan Years beginning on and after January 1, 2012, Salary Deferrals are no
longer permitted under the provisions of the Plan and a Member shall not be
eligible to defer any Salary earned on and after January 1, 2012.
(b)
Excess Matching Contributions

The amount of Excess Matching Contributions for (i) each Plan Year commencing
prior to January 1, 2011 and (ii) the portion of the Plan Year beginning January
1, 2011 and ending on October 30, 2011 shall be equal to fifty (50%) percent of
the Salary Deferrals by the Member for such Plan Year (or portion thereof), and
shall be credited to the Member’s Matching Contribution Account at the same time
as the Salary Deferrals to which they relate.
Notwithstanding the forgoing, effective as of October 31, 2011, the Excess
Matching Contributions credited to a Member’s Company Contribution Account for
the portion of the 2011 Plan Year beginning on October 31, 2011 and ending on
December 31, 2011 shall be equal to three percent (3%) of an Eligible Employee’s
Salary paid


17



--------------------------------------------------------------------------------





during that portion of the Plan Year which causes his Salary under the terms of
the Savings Plan for the total 2011 Plan Year to exceed the Statutory
Compensation Limitation for that Plan Year.
With respect to Plan Years commencing on and after January 1, 2012, the amount
of Excess Matching Contributions credited to a Member’s Matching Contribution
Account for each particular Plan Year shall be equal to three percent (3%) of
the portion of an Eligible Employee’s Salary in that particular Plan Year that
exceeds the Statutory Compensation Limitation for that Plan Year.
(c)
Excess Floor Contributions

With respect to each Plan Year commencing prior to January 1, 2012 in which
Salary Deferrals are made on a Member’s behalf pursuant to paragraph (a) above,
Excess Floor Contributions shall be credited on behalf of the Member equal to
the result of (i) minus (ii) as follows:
(i)    an amount equal to one half of one percent of the Member’s Salary for the
Plan Year, minus
(ii)    the amount of Floor Company Contribution (as that term is defined under
the Savings Plan) made by the Company on behalf of the Member under the Savings
Plan for such Plan Year and allocated to the Member’s account under the Savings
Plan in such Plan Year.
Notwithstanding the foregoing, effective as of October 31, 2011, Excess Floor
Contributions shall not be made to the Plan with respect to a Member’s Salary
paid on and after October 31, 2011.
(d)
Excess Core Contributions

With respect to Plan Years commencing on and after January 1, 2012, the amount
of Excess Core Contributions credited to a Member’s Core Contribution Account
for each particular Plan shall be equal to Company Core Contribution Rate
applicable to the Eligible Employee for that particular Plan Year applied to the
portion of such Eligible Employee’s Salary in that particular Plan Year that
exceeds the Statutory Compensation Limitation for that Plan Year.
Notwithstanding the forgoing, effective as of October 31, 2011, the Excess Core
Contributions for the portion of the 2011 Plan Year beginning on October 31,
2011 and ending on December 31, 2011 shall be equal to the Company Core
Contribution Rate applicable to the Eligible Employee’s Salary for that portion
of the 2011 Plan


18



--------------------------------------------------------------------------------





Year which causes his Salary for the total 2011 Plan Year to exceed the
Statutory Compensation Limitation for that Plan Year.
(e)
Excess Transition Credit Contributions

With respect to Plan Years commencing on and after January 1, 2012, the amount
of Excess Transition Credit Contributions credited to a Member’s Company
Transition Credit Contribution Account for each particular Plan Year shall be
equal to Company Transition Credit Contribution Rate applicable to the Eligible
Employee for that particular Plan Year applied to the portion of an Eligible
Employee’s Salary in that particular Plan Year that exceeds the Statutory
Compensation Limitation for that Plan Year.
Notwithstanding the forgoing, effective as of October 31, 2011, the Excess
Transition Credit Contributions for the portion of the 2011 Plan Year beginning
on October 31, 2011 and ending on December 31, 2011 shall be equal to the
Company Transition Credit Contribution Rate applicable to the Eligible
Employee’s Salary for that portion of the Plan Year which causes his Salary for
the total 2011 Plan Year to exceed the Statutory Compensation Limitation for
that Plan Year.
Notwithstanding the forgoing, there shall be credited to a Member’s Transition
Credit Contribution Account an amount equal to the Special DC Credit
Contribution Rate, if any, applicable to the Eligible Employee for a particular
Plan Year, applied to the portion of such Eligible Employee’s Salary in that
particular Plan Year that exceeds the Statutory Compensation Limitation for that
Plan Year.
(f)
The contributions credited on a Member’s behalf pursuant to paragraphs (a), (b),
(c), (d) and (e) above shall be credited to a Member’s Accounts at the same time
as they would have been credited to his accounts under the Savings Plan if not
for the application of the Statutory Compensation Limitations.

(g)
Notwithstanding any provisions of the Plan to the contrary, if a Member ceases
to be an Eligible Employee after the date a Salary Reduction Agreement for a
Plan Year commencing prior to January 1, 2012 becomes effective but continues to
be employed by the Company or an Associated Company, he shall continue to be a
Member and his Salary Reduction Agreement for such Plan Year shall remain in
effect for the remainder of such Plan Year, and if he is eligible to participate
in the Savings Plan for the remainder of such Plan Year, Excess Floor and Excess
Matching Contributions, if applicable, shall be made for that Plan Year.
However, such Member shall not be eligible to defer any Salary earned in a
subsequent year beginning prior to January 1, 2012 until such time as he once
again becomes an Eligible Employee.



19



--------------------------------------------------------------------------------






3.02
Investment of Accounts    

A Member shall have no choice or election with respect to the investments of his
Accounts. As of each Reporting Date, there shall be credited or debited an
amount of earnings or losses on the balance of the Member’s Accounts as of such
Reporting Date which would have been credited had the Member’s Accounts been
invested in the Stable Value Fund maintained under the Savings Plan or such
other fund as determined by the “PFTIC”, as such term is defined in the Savings
Plan.

3.03
Vesting of Accounts    

(a)
The Member shall be fully vested in the Salary Deferrals, Excess Floor
Contributions, Excess Core Contributions and Excess Transition Credit
Contributions (and earnings thereon) made on his behalf under Section 3.01(a),
(c), (d) and (e) respectively. The Member shall vest in the Excess Matching
Contributions made on his behalf under Section 3.01(b) (and earnings thereon) at
the same rate and under the same conditions at which such contributions would
have vested under the Savings Plan had they been contributed thereunder.
Effective as of October 31, 2011, a Member who is employed by the Company on or
after October 31, 2011 shall be fully vested in his Excess Matching
Contributions.

In the event a Member incurs a Termination of Employment prior to vesting in all
or any part of the Excess Matching Contributions credited on his behalf, such
unvested contributions and earnings thereon shall be forfeited and shall not be
restored in the event the Member is subsequently reemployed by the Company or an
Associated Company.
(b)
Notwithstanding any provision of this Plan to the contrary, in the event of an
Acceleration Event, each Member who is employed by the Company or an Associated
Company as of the consummation of the Acceleration Event shall become fully
vested in the Excess Matching Contributions made on his behalf under Section
3.01(b) (and earnings thereon).



20



--------------------------------------------------------------------------------






3.04
Individual Accounts    

(a)
The Committee shall maintain, or cause to be maintained, on the books of the
Corporation records showing the individual balances of each Member’s Accounts
(or subaccounts). At least once a year, each Member shall be furnished with a
statement setting forth the value of his Accounts.

(b)
Accounts established under this Plan shall be hypothetical in nature and shall
be maintained for bookkeeping purposes only so that hypothetical earnings or
losses on the amounts credited on a Member’s behalf under this Plan can be
credited or debited, as the case may be.


3.05
Valuation of Accounts    

(a)
The Committee shall value or cause to be valued each Member’s Accounts at least
quarterly. On each Reporting Date there shall be allocated to the Accounts of
each Member the appropriate amount determined in accordance with Section 3.02.

(b)
Whenever an event requires a determination of the value of a Member’s Accounts,
the value shall be computed as of the Reporting Date immediately preceding the
date of the event, except as otherwise specified in this Plan.


ARTICLE IV - PAYMENT OF CONTRIBUTIONS

4.01
Commencement of Payment    

(a)
Except as otherwise provided below, a Member shall be entitled to receive
payment of his Deferral Account, his Floor Contribution Account, his Core
Contribution Account and his Transition Credit Contribution Account and the
vested portion of his Matching Contribution Account (as determined under Section
3.03) upon his Termination of Employment with the Company and all Associated
Companies for any reason, other than death. The distribution of such Accounts
shall be made in the seventh month following the date the Member’s Termination
of Employment occurs.

(b)
In the event of the death of a Member prior to the full payment of his Accounts,
the unpaid portion of his Accounts shall be paid to his Beneficiary in the month
following the month in which the Member’s date of death occurs.



21



--------------------------------------------------------------------------------






4.02
Method of Payment    

With respect to a Member who incurs a Termination of Employment on or after
January 1, 2008, payment of such Member’s Deferral Account, his Floor
Contribution Account, his Core Contribution Account and his Transition Credit
Contribution Account and the vested portion of his Matching Contribution Account
shall be made in a single lump sum payment.

4.03
Payment upon the Occurrence of a Change in Control    

Upon the occurrence of a Change in Control, all Members shall automatically
receive the balance of their Deferral Account, Floor Contribution Account, Core
Contribution Account and Transition Credit Contribution Account and the vested
portion of their Matching Contribution Account in a single lump sum payment.
Such lump sum payment shall be made within 90 days of the date the Change in
Control occurs. If the Member dies after such Change in Control, but before
receiving such payment, it shall be made to his Beneficiary.

ARTICLE V - GENERAL PROVISIONS

5.01
Funding    

All amounts payable in accordance with this Plan shall constitute a general
unsecured obligation of the Corporation. Such amounts, as well as any
administrative costs relating to the Plan, shall be paid out of the general
assets of the Corporation.

5.02
No Contract of Employment    

The Plan is not a contract of employment and the terms of employment of any
Member shall not be affected in any way by this Plan or related instruments,
except as specifically provided therein. The establishment of the Plan shall not
be construed as conferring any legal rights upon any person for a continuation
of employment, nor shall it interfere with the rights of the Company or an
Associated Company to discharge any person and to treat him without regard to
the effect which such treatment might have upon him under this Plan. Each Member
and all persons who may have or claim any right by reason of his participation
shall be bound by the terms of this Plan and all agreements entered into
pursuant thereto.


22



--------------------------------------------------------------------------------






5.03
Unsecured Interest    

Neither the Corporation, the Company, their respective boards of directors nor
the Committee in any way guarantees the performance of the investment fund
designated under Section 3.02. No special or separate fund shall be established,
and no segregation of assets shall be made, to assure the payments thereunder.
No Member hereunder shall have any right, title, or interest whatsoever in any
specific assets of the Corporation or ITT. Nothing contained in this Plan and no
action taken pursuant to its provisions shall create or be construed to create a
trust of any kind or a fiduciary relationship between the Corporation and a
Member or any other person. To the extent that any person acquires a right to
receive payments under this Plan, such right shall be no greater than the right
of any unsecured creditor of the Corporation.

5.04
Facility of Payment    

In the event that the Committee shall find that a Member or Beneficiary is
unable to care for his affairs because of illness or accident or has died, or if
a Beneficiary is a minor, the Committee may direct that any benefit payment due
him, unless claim shall have been made therefore by a duly appointed legal
representative, be paid on his behalf to his spouse, a child, a parent or other
blood relative, or to a person with whom he resides, and any such payment so
made shall thereby be a complete discharge of the liabilities of the Corporation
and the Plan for that payment.

5.05
Withholding Taxes    

The Company or an Associated Company shall have the right to deduct from each
payment to be made under the Plan any required withholding taxes.

5.06
Nonalienation    

Subject to any applicable law, no benefit under the Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to do so shall be void, nor shall any
such benefit be in any manner liable for or subject to garnishment, attachment,
execution or levy, or liable for or subject to the debts, contracts,
liabilities, engagements or torts of a person entitled to such benefits.


23



--------------------------------------------------------------------------------






5.07
Transfers    

(a)
In the event ITT (i) sells, causes the sale of, or sold the stock or assets of
any employing company in the controlled group of ITT to a third party or
(ii) distributes or distributed to the holders of shares of the ITT’s common
stock all of the outstanding shares of common stock of a subsidiary or
subsidiaries of ITT, and, as a result of such sale or distribution, such company
or its employees are no longer eligible to participate hereunder, the
liabilities with respect to the benefits accrued under this Plan for a Member
who, as a result of such sale or distribution, is no longer eligible to
participate in this Plan, shall, at the discretion and direction of ITT (and
approval by the new employer), be transferred to a similar plan of such new
employer and become a liability thereunder. Upon such transfer (and acceptance
thereof) the liabilities for such transferred benefits shall become the
obligation of the new employer and the liability under this Plan for such
benefits shall cease.

(b)
Notwithstanding any Plan provision to the contrary, at the discretion and
direction of ITT, liabilities with respect to benefits accrued by a Member under
a plan maintained by such Member’s former employer may be transferred to this
Plan and upon such transfer become the obligation of the Corporation.


5.08
Claims Procedure    

(a)
Submission of Claims

Claims for benefits under the Plan shall be submitted in writing to the
Committee or to an individual designated by the Committee for this purpose.
(b)
Denial of Claim

If any claim for benefits is wholly or partially denied, the claimant shall be
given written notice within 90 days following the date on which the claim is
filed, unless special circumstances require an extension of time for processing
the claim. If it is determined that an extension of time is required, written
notice of the extension shall be furnished prior to the termination of the
initial 90-day period. The extension shall not exceed ninety (90) days from the
end of the initial period and the extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the decision.
The written notice of a denial of a claim shall set forth the following:
(i)    the specific reason or reasons for the denial;
(ii)    specific reference to pertinent Plan provisions on which the denial is
based;


24



--------------------------------------------------------------------------------





(iii)    a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and
(iv)    an explanation of the Plan’s claim review procedure, including
information as to the steps to be taken if the claimant wishes to submit the
claim for review and the time limits for requesting a review, including a
statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse determination on appeal.
If the claim has not been granted and written notice of the denial of the claim,
or that an extension has been granted, is not furnished within 90 days following
the date on which the claim is filed, the claim shall be deemed denied for the
purpose of proceeding to the claim review procedure.
(c)
Claim Review Procedure

The claimant or his authorized representative shall have 60 days after receipt
of written notification of denial of a claim to request a review of the denial
by making written request to the Committee. During such sixty (60) day period,
the claimant or his authorized representative may:
(i)
Submit written comments, documents, records, and other information relating to
the claim; and

(ii)
Examine the Plan and obtain, upon request and without charge, copies of all
documents, records, and other information relevant to the claim.

Not later than 60 days after receipt of the request for review, the Committee
(or the committee designated by the Company to hear such appeals, the “Appeals
Committee”) shall render and furnish to the claimant a written decision, unless
special circumstances require an extension of time for processing the appeal. If
it is determined that an extension of time is required, written notice of the
extension shall be furnished prior to the termination of the initial 60-day
period. The extension shall not exceed sixty (60) days from the end of the
initial period and the extension notice shall indicate the special circumstances
requiring and extension of time and the date by which the Appeals Committee
expects to render the decision. The Appeals Committee review shall take into
account all comments, documents, records, and other information submitted by the
claimant or his authorized representative relating to the claim, without regard
to whether such information was submitted or considered by the Committee in the
initial benefit determination.
The written notice of a denial of an appeal shall set forth the following:


25



--------------------------------------------------------------------------------





(i)
The specific reason or reasons for the denial;

(ii)
Specific reference to pertinent Plan provisions on which the denial is based;

(iii)
The claimant’s right to receive, upon request and without charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claim; and

(iv)
A statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA.

Such decision by the Appeals Committee shall not be subject to further review.
If a decision on review is not furnished to a claimant within the specified time
period, the claim shall be deemed to have been denied on review.
(d)    Disability Claims
If a claim for disability benefits is made under the Plan, the Committee and the
Appeals Committee shall follow the procedures for disability claims under
Section 503 of ERISA and regulations promulgated thereunder.
(e)    Exhaustion of Remedy
No claimant shall institute any action or proceeding in any state or federal
court of law or equity or before any administrative tribunal or arbitrator for a
claim for benefits under the Plan until the claimant has first exhausted the
procedures set forth in this section.

5.09
Compliance    

The Plan is intended to comply with the requirements of Section 409A of the Code
and the provisions hereof shall be interpreted in a manner that satisfies the
requirements of Section 409A of the Code and the regulations thereunder, and the
Plan shall be operated accordingly. If any provision of the Plan would otherwise
frustrate or conflict with this intent, the provision will be interpreted and
deemed amended so as to avoid this conflict. The Plan has been administered in
good faith compliance with Section 409A of the Code and the guidance issued
thereunder from January 1, 2005 through December 31, 2008.

5.10
Acceleration of or Delay in Payments    

The Committee, in its sole and absolute discretion, may elect to accelerate the
time or form of payment of a benefit owed to the Member hereunder, provided such
acceleration is permitted under Treas. Regs. Section 1.409A-3(j)(4). The
Committee may also, in its sole and absolute discretion, delay the time for
payment of a benefit owed to the Member hereunder, to the extent permitted under
Treas. Regs. Section 1.409A-2(b)(7).


26



--------------------------------------------------------------------------------






5.11
Construction    

(a)
The Plan is intended to constitute an unfunded deferred compensation arrangement
maintained for a select group of management or highly compensated employees
within the meaning of Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA, and
all rights under this Plan shall be governed by ERISA. Subject to the preceding
sentence, the Plan shall be construed, regulated and administered in accordance
with the laws of the State of New York, to the extent such laws are not
superseded by applicable federal laws.

(b)
The masculine pronoun shall mean the feminine wherever appropriate.

(c)
The illegality of any particular provision of this document shall not affect the
other provisions and the document shall be construed in all respects as if such
invalid provision were omitted.

(d)
The headings and subheadings in the Plan have been inserted for convenience of
reference only and are to be ignored in any construction of the provisions
thereof.


ARTICLE VI - AMENDMENT OR TERMINATION

6.01
Right to Terminate    

Notwithstanding any Plan provision to the contrary, the Corporation or ITT may,
by action of its respective board of directors, terminate the Plan and the
related Salary Reduction Agreements at any time. To the extent consistent with
the rules relating to plan terminations and liquidation in Treasury Regulations
Section 1.409A-3(j)(4)(ix) or otherwise consistent with Section 409A of the
Code, the Corporation or ITT may provide that each Member or Beneficiary shall
receive a single sum payment in cash equal to the balance of the Member’s
Accounts. The single sum payment shall be made within 90 days following the date
the Plan is terminated and shall be in lieu of any other benefit which may be
payable to the Member or Beneficiary under the Plan. Unless so distributed, in
the event of a Plan termination, the Corporation shall continue to maintain the
Deferral Account, the Floor Contribution Account, the Matching Contribution
Account, the Core Contribution Account and the Transition Credit Contribution
Account until distributed pursuant to the terms of the Plan.


27



--------------------------------------------------------------------------------






6.02
Right to Amend    

The Board of Directors, the Compensation and Personnel Committee of the Board of
Directors, or the Board of Directors of the Corporation or their respective
delegates may amend or modify the Plan and the related Salary Reduction
Agreements in any way either retroactively or prospectively. However, no
amendment or modification shall reduce or diminish a Member or Beneficiary’s
right to receive any benefit accrued hereunder prior to the date of such
amendment or modification without such Member or Beneficiary’s prior written
consent, and after the occurrence of an Acceleration Event, no modification or
amendment shall be made to Sections 3.03(b) and 4.03.

ARTICLE VII - ADMINISTRATION

7.01
Administration    

(a)
The Committee shall have the exclusive responsibility and complete discretionary
authority to control the operation, management and administration of the Plan,
with all powers necessary to enable it properly to carry out such
responsibilities, including, but not limited to, the power to interpret the Plan
and any related documents, to establish procedures for making any elections
called for under the Plan, to make factual determinations regarding any and all
matters arising hereunder, including, but not limited to, the right to determine
eligibility for benefits, the right to construe the terms of the Plan, the right
to remedy possible ambiguities, inequities, inconsistencies or omissions, and
the right to resolve all interpretive, equitable or other questions arising
under the Plan. The decisions of the Committee on all matters shall be final,
binding and conclusive on all persons to the extent permitted by law.

(b)
To the extent permitted by law, all agents and representatives of the Committee
shall be indemnified by the Corporation and held harmless against any claims and
the expenses of defending against such claims, resulting from any action or
conduct relating to the administration of the Plan, except claims arising from
gross negligence, willful neglect or willful misconduct.



28

